 AUTO FAST FREIGHT561Auto Fast Freight, Inc and Package and UtilityDrivers Local No. 396, International Brother-hood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, General Truck Drivers,Warehousemen and Helpers Union Local 467,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America;Teamsters, Chauffeurs, Warehousemen andHelpers Local 542, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America Case 21-CA-2121828 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 31 May 1983 Administrative Law Judge Rus-sell L Stevens issued the attached decision TheRespondent filed exceptions and a supporting briefand the General Counsel filed a brief in responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Auto FastFreight, Inc , Montebello, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order'The Respondent has excepted to some of the judge s credibility find-ings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent asserts that the filing of several decertification pet'lions permitted it to institute unilateral changes without bargaining withthe Union In rejecting this argument, the judge relied on Dresser Indus-tries, 264 NLRB 1088 (1982) Dresser had not issued at the time of theunilateral changes, and It was not made retroactive Thus the rule anflounced in Telautograph Corp, 199 NLRB 892 (1972), applies However,even under Telautograph, where as with these unilateral changes, a decer-tification petition is filed in context of unfair labor practices designed toundermine the union as bargaining representative, the employer may notuse the filing as a defense to a refusal to bargain charge It is on this basisthat we adopt the judge's finding that the filing of the decertification petalons did not authorize the Respondent s unilateral changesAs the rule announced in Telautograph applies in this case ChairmanDotson finds it unnecessary to pass on whether the rule set forth inDresser is the correct statement of the lawDECISIONSTATEMENT OF THE CASERUSSELL L STEVENS, Administrative Law Judge Thiscase was tried in Los Angeles, California, on February23, 1983 ' The complaint is based on a charge filed April27 by Package and Utility Drivers Local No 396, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, General Truck Driv-ers, Warehousemen and Helpers Union Local 467, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Teamsters, Chauf-feurs, Warehousemen and Helpers Local 542, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Unions when statedjointly, or Local 396, Local 467, and Local 542 whenstated separately) The complaint alleges that Auto FastFreight, Incorporated (Respondent) violated Section8(a)(5), (3), and (1) of the National Labor Relations Act(Act)All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs Briefs,which have been carefully considered, were filed by theGeneral Counsel and RespondentOn the entire record, and from my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a California corporation engaged inbusiness in southern California as a less-than-truckloadcommon and contract freight carrier, with its principaloffice and place of business in Montebello, CaliforniaRespondent annually, in the normal course and conductof its business operations, provides freight servicesvalued in excess of $50,000 for customers located withinthe State of California, each of which annually sells andships goods and materials valued in excess of $50,000 di-rectly to customers located outside the State of Califor-niaI find that Respondent is, and at all times materialherein has been, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDPackage and Utility Drivers Local No 396, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen & Helpers of America, General Truck Drivers,Warehousemen and Helpers Union Local 467, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, Teamsters, Chauffeurs,Warehousemen and Helpers Local 542, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America are, and each of them is, labororganizations within the meaning of Section 2(5) of theAct' All dates hereinafter are within 1982, unless otherwise stated272 NLRB No 88 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII THE ALLEGED UNFAIR LABOR PRACTICEBackground 2Respondent is a freight carrier, with offices and freightfacilities in Montebello (the maine office), San Bernar-dino, and San Diego, California Respondent's drivers,driver-helpers, dockworkers, and mechanics at the threefacilities are represented by Locals 396, 467, and 542Respondent and the Unions have a bargaining relation-ship dating from at least 1962 The most recent bargain-ing agreement, which expired March 31, 1982,3 includes,inter aim, article 53 covering health and welfare provi-sions and article 54 covering pension provisions 4 At alltimes relevant herein, Respondent and the Unions ad-hered to all provisions of their current collective-bar-gaining agreementsCommencing approximately in 1980 Respondent beganto incur substantial operating losses, and in January 1982Respondent's financial advisor advised it that immediateaction must be taken if Respondent was to survive Someemployees were laid off in order to reduce costs TheUnions recognized, and were concerned with, Respond-ent's financial problems and by letter dated March 2,1982,5 offered to meet with Respondent "for the purposeof exploring a resolution that would return the Teamstermembers back on the job" On March 8, 1982, Respond-ent replied to the letter of March 2, asked that all com-munications be addressed to Respondent's attorney, W-ham Brunick, and stated that Gene Shephard of theWestern Conference of Teamsters had advised Respond-ent "to deal exclusively with the Teamsters NationalFreight Industry Negotiating Committee"Prior to the aforesaid letter of March 2 and 8, on adate not in the record but apparently in November 1981,the Western Conference of Teamsters requested negotia-tions concerning a possible agreement to succeed the oneexpiring March 31, 1982 On November 19, 1981, Brun-ick replied to the Western Conference, and proposed tomeet during the first week of December The WesternConference did not reply, and Brunick sent to it a fol-lowup letter on December 15 Several other communica-tions thereafter were held between Brumck and theWestern Conference concerning possible dates and placesto meet and negotiate, culminating in a letter Brunickwrote to the Western Conference on April 1, 1982, pro-posing a session for April 8, 9, or 19On April 5, without prior notification to, or bargainingwith, the Western Conference or any of the Unions, Re-spondent instituted a wage reduction for all its unit em-ployees in the sum of approximately $2 per hour, anddiscontinued making payments into the trust funds re-quired by the agreement that expired March 312 This background summary is based on stipulations of counsel and oncredited testimony and evidenCe not in dispute, except as noted below3 This was a "short form" agreement, adopting the National MasterFreight Agreement and Western Master Area Freigt Agreement, with allprovisions and supplemental agreements thereto G C Exh 24 G C Exh 45 This letter was signed by the business representative of Local 467,Walter Wright, but he stated that he also was speaking for Locals 396and 542..Sometime after March 31, on a date not established inthe record, Respondent unilaterally discontinued the em-ployee health insurance plan provided for in the agree-ment that expired March 31, and substituted for that plana different one of Respondent's own choosing That sub-stitution was made without notification to, or bargainingwith, the Unions or any of themJohn Sloan was a driver for Respondent at the SanDiego terminal from February 2, 1972, until March 31,1982 He was a member of the Union and his pay was$12 89 per hour Sloan's termination notice states thathe voluntarily quit his job by verbal resignation given tothe terminal manager (John Traina)7 on March 31, 1982Sloan denies that he quit his job, and testified that Tramatold him on March 26 that Respondent would not sign anew contract with the Unions, and that, if Sloan wantedto continue working with Respondent after that date, hewould have to drop out of the Union, accept Respond-ent's own health and welfare program, and accept a re-duction in pay of approximately $2 per hour Sloan testi-fied that he talked with Trama again on March 31,during the day while at work and later at approximately8 p m after working that day, and told Trama he couldnot accept Respondent's conditions because he had beena union member 14 years Traina told Sloan not to cometo work the next day unless he had an employee with-drawal slip from the Union Trama denied talking withSloan on March 26 about Sloan's employment, deniedever telling Sloan that Respondent would not sign a newcontract with the Unions, denied ever encouraging Sloanto drop his union membership, and denied ever tellingSloan that he could continue working for Respondentonly if he dropped his union membership Trama testifiedthat Sloan voluntarily quit his job on March 31 after stat-ing that he would not work because a contract betweenRespondent and the Unions had not been reachedManuel Garza was a driver for Respondent at its SanDiego terminal, from 1971 until March 31, 1982 He wasa union member and his pay was $12 89 per hourGarza's termination notice states that he voluntarily quithis Job by verbal resignation given to the terminal man-ager on March 31 Garza denies that he quit his job, andtestified that, approximately in mid-March, when he ex-pressed to Trama his concern about rumors that Re-spondent may "go non-union," Traina suggested thatGarza could get a withdrawal card from the Union, staywith Respondent until business got better, and then latergo to work someplace else if he wanted to Garza furthertestified that, before he started his driving run on March31, Traina recalled to him their conversation of mid-March, said that Respondent was "going non-union,"and said he was sorry, but Garza "will have to get awithdrawal card from the Teamsters if you are going towork here" Further, Garza testified, Trama told himthat, as a nonunion employee, Garza would receivewages of $11 per hour, would have a different holidayand vacation schedule, would have a different but better6 G C Exh 5 This notice was received by Sloan on June 247 Traina's supervisory status is admitted by Respondent8 G C Exh 6 This notice was received by Garza after March 31, on adate not established at trial AUTO FAST FREIGHT563health plan, and would have a company pension planGarza testified that he declined the offer, that Trainaasked him to work the rest of the day, that he did workthe rest of the day, and that he did not return to workfor Respondent thereafter Garza testified that Trainaasked him the night of March 31, during a telephonecall, for a letter of resignation because he had quit, butthat he refused, and denied that he had quit his jobTraina testified that, on March 31, he talked with Garzabut that Garza merely was asking about the contract ne-gotiations, and that Garza stated to him "if there was nocontract signed, that he didn't want to work for thecompany" Trama testified that Garza told him he wouldfinish work that day, but would not be in the followingday Trama denied ever telling Garza that Respondentwas "going non-union," or that he ever talked withGarza about getting a withdrawal card from the Union,or resigning from the UnionRobert Harris, business agent for Local 542, crediblytestified from the Local's records, without challenge orcontradiction, that Respondent's employees Crisalli, Al-dridge, and Brabbs, who remained employed by Re-spondent, withdrew from the Union on March 31, andthat employee King withdrew on April 5 Respondent'sremaining unit employee at the San Diego terminal, Bar-rett, transferred to the sales department and has not beena union member since thenDiscussionThe facts that, in April 1982, Respondent unilaterallyand without bargaining with the Union discontinued'pay-ments to union health and welfare funds, decreased wagerates of employees, and instituted a new medical insur-ance plan for employees, as alleged in the complaint, arenot in disputeRespondent argues that it attempted without success toarrange for a new contract with the Unions, and that theold contract had expired prior to Respondent taking theunilateral actions stated above, but those facts are irrele-vant Respondent met with union representatives onApril 9, but the actions noted above already had beentaken by that date Further, the testimony of' Sloan,Garza, and Traina is relevant to this issue Trama wasnot a convincing witness, he appeared uncertain in histestimony, and somewhat evasive Sloan and Garza wereconvincing, and their testimony is credited The lattertwo witnesses testified that Traina told them Respondentplanned to "go non-union," and the unilateral actionstaken by Respondent are consistent with such a plan Itappears that Respondent's arguments in justification of itsunilateral actions are afterthoughts, rather than before-the-facts reasonsThe Board and the courts consistently have held thatan employer violates its duty to bargain in good faithwhen it unilaterally institutes changes in existing termsand conditions of employment, following expiration of acollective-bargaining agreement 9 Respondent argues9 Peerless Roofing Co , 247 NLRB 500 (1980), 111 Grade Materials Go,239 NLRB 947, International Harvester Go, 247 NLRB 791, 798 (1980)that its financial problems made it necessary to take theactions it did, but those problems also are irrelevant ''''The actions of Respondent, in the substantive sense, arenot in question It seems apparent that Respondent hadto do something to stop its downhill slide The actions ittook may or may not have been helpful However, Re-spondent owed a continuing duty, even after March 31,to work with the representative of the employees in pro-posing and making changes that affected the employmentof those employees, whatever those changes may havebeenRespondent also argues that it attempted in good faith,without success, to get the Union to the bargaining table,but there is nothing in the record to show that theUnions intentionally were ducking Respondent, orbreaching their duty to meet and bargain with Respond-ent It does appear that the Unions were not well coordi-nated, and possibly were uncertain of their administrativeresponsibilities, but those facts do not justify Respond-ent's unilateral actions As noted above, a meeting washeld on April 9, just a few days after most of Respond-ent's unilateral actions taken on April 5 Further, thestatements made by Trama in March show Respondent'sreal intent•Respondent already had planned to "go non-union," at least by mid-MarchFurther, relative to Respondent's contention thataction by it was necessary to prevent financial collapse,there was no reasonable basis for taking such action sosoon after expiration of the contract on March 31 Re-spondent was aware of its serious financial weaknesssince at least January, and it had ample opportunity priorto March 31 to resolve any uncertainty that may haveexisted concerning the appropriate organization for bar-gaining with it Whatever that uncertainty may havebeen, it did not justify Respondent's unilateral actions af-fecting the working terms and conditions of its unit em-ployeesRespondent violated Section 8(a)(5) and (1) of the Act,as alleged in the complaint, by unilaterally discontinuingpayments to the Union's health and welfare funds, by de-creasing wage rates of employees, and by instituting amedical insurance plan for its employees, without priorbargaining with the UnionSloan and Garza were constructively discharged byRespondent in violation of Section 8(a)(3) and (1) of theAct, as alleged by the General Counsel As noted above,the testimony of Sloan and Garza is credited Traina wasnot a convincing witness Both of the employees weregiven a choice•accept changed working conditions, in-cluding decreased wages, and give up their union mem-bership, or quit their jobs Such an option is unlawful "Respondent argues that three decertification petitionswere filed by three different Teamsters locals at or aboutthe time the Master Freight Agreement expired, whichraised "serious questions by Respondent concerningTeamsters representation of its employees" No otherevidence was offered by Respondent to show a reasona-ble doubt, based on objective considerations, that the'† Phoenix Air Conditioning, 231 NLRB 341 (1977)' Cartwright Hardware Go, 229 NLRB 781 (1977) 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions continued to represent the employees in the ap-propriate unit The mere filing of a decertification peti-tion does not, in and of itself, require or permit an em-ployer to withdraw from bargaining 12IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerceV THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(3), (5),and (1) of the Act, it will be recommended that Re-spondent cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theActIt will be recommended that the terms of the collec-tive-bargaining agreement and trust fund provisionsthereof, which expired on March 31, 1982, be reinstatedforthwith, and continued in effect until after the terms ofa new agreement are agreed on or until impasse isreachedHaving found that Respondent unilaterally and with-out bargaining with the Union, on or about April 5,1982, decreased the wages of employees in the unit de-scribed infra, I shall recommend that Respondent makewhole the employees so involved in the manner pre-scribed in F W Woolworth Co, 90 NLRB 289 (1950),plus interest as set forth in Isis Plumbing Co, 138 NLRB716 (1962), and Florida Steel Corp, 231 NLRB 651(1977)Having found that Respondent unlawfully dischargedemployees John Sloan and Manuel Garza, it will be rec-ommended that Respondent be ordered to offer Sloanand Garza immediate and full reinstatement to theirformer jobs or, if their jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of earnings they may have sufferedfrom the time of their discharge to the date of their offerof reinstatement, with interest as aforesaidCONCLUSIONS OF LAW1 Auto Fast Freight, Inc is, and at all times materialherein has been an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act2 Package and Utility Drivers Local No 396, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen & Helpers of America, General Truck Drivers,Warehousemen and Helpers Union Local 467, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-" Dresser Industries, 264 NLRB 1088 (1982), RCA del Caribe Inc , 262NLRB 963 (1982)semen and Helpers of America, Teamsters, Chauffeurs,Warehousemen and Helpers Local 542, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America are, and each of them has been,at all times material herein, labor organizations withinthe meaning of Section 2(5) of the Act3 The following unit is appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the ActAll drivers and driver-helpers, dockworkers andmechanics employed by Respondent at its Monte-bello, San Bernardino, and San Diego, California fa-cilities4 At all times material herein, the Union has been theexclusive bargaining representative of all employees inthe appropriate unit described above5 Respondent violated Section 8(a)(5) and (1) of theAct by, unilaterally and without bargaining with theUnion, discontinuing payments to union health and wel-fare funds required by the contract of the parties and byinstituting a new and different medical insurance plan foremployees6 Respondent violated Section 8(a)(3), (5), and (1) ofthe Act by decreasing wage rates of employees7 Respondent violated Section 8(a)(3) and (1) of theAct by constructively discharging its employees JohnSloan and Manuel Garza8 The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, Auto Fast Freight, Inc, Montebello,California, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Unilaterally and without bargaining with the Uniondiscontinuing payments to union health and welfarefunds and instituting a new and different medical insur-ance plan for employees, in violation of Section 8(a)(5)and (1) of the Act(b)Unilaterally and without bargaining with the Uniondecreasing wage rates of employees, in violation of Sec-tion 8(a)(3), (5), and (1) of the Act(c)Constructively discharging employees in violationof Section 8(a)(3) and (1) of the Act(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act2 Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act13 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes AUTO FAST FREIGHT565(a)On request, bargain collectively in good faith withthe Unions as the exclusive representative of all employ-ees in the appropriate unit described above, with regardto rates of pay, hours of employment, and other termsand conditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment(b)Restore and put into effect forthwith all terms andconditions of employment provided by the contract ef-fective until March 31, 1982, including those provisionsunilaterally changed by Respondent, until such time asthe parties have bargained in good faith for a reasonabletime and have reached a new agreement or, in the alter-native, have reached an impasse(c)Make whole as described in the remedy sectionhereof all employees whose wages were reduced(d)Offer John Sloan and Manuel Garza immediate andfull reinstatement to their former job or, if their jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered as a result of their discriminatory dis-charge, with interest as set forth in the remedy section ofthis decision(e)Expunge from its records and files any and all ref-erences to the terminations of John Sloan and ManuelGarza(f)Post at its place of business in Montebello, Califor-nia, copies of the attached notice marked "Appendix "14Copies of the notice, on forms provided by the RegionalDirector for Region 21, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material(g)' Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(h) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyi4 this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading ' Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationat Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT violate Section 8(a)(5) and (1) of theAct by, unilaterally and without bargaining with theUnion, discontinuing payments to union health and wel-fare funds and instituting a new and different medical in-surance plan for employeesWE WILL NOT violate Section 8(a)(3), (5), and (1) ofthe Act by, unilaterally and without bargaining with theUnion, decreasing wage rates of employeesWE WILL NOT violate Section 8(a)(3) and (1) of theAct by constructively discharging emfiloyeesWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the ActWE WILL on request, bargain collectively in good faithwith the Unions as the exclusive representative of all em-ployees in the appropriate unit described above, withregard to rates of pay, hours of employment, and otherterms and conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreementWE WILL restore and put into effect forthwith allterms and conditions of employment provided by thecontract effective until March 31, 1982, including thoseprovisions which were unilaterally changed by us, untilsuch time as the parties have reached a new agreementor, in the alternative, have reached an impasseWE WILL make whole all employees whose wageswere reduced as a result of our unilateral and unlawfulactionsWE WILL offer John Sloan and Manuel Garza immedi-ate and full reinstatement to their former jobs or, if theirjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered as a result of their discriminatorydischarge, with interest as set forth in the remedy sectionof this decisionWE WILL expunge from our records and files any andall references to the terminations of John Sloan andManuel GarzaAUTO FAST FREIGHT; INCORPORATED